--------------------------------------------------------------------------------

Exhibit 10.11




CME MEDIA ENTERPRISES B.V.




and




TOP TONE MEDIA HOLDINGS LIMITED




and




EQUIP LIMITED




_________________________________________________




TV2 GROUP SHAREHOLDERS AGREEMENT


_________________________________________________




July 28, 2008

 
 

--------------------------------------------------------------------------------

 

CONTENTS



     
Page
1
 
Definitions and Interpretation
1
2
 
Warranties
7
3
 
The Business of the TV2 Group
7
4
 
Board Appointments
8
5
 
Board Meetings
12
6
 
Board Authority
14
7
 
Further Undertaking
15
8
 
The Annual Budget
15
9
 
Minority Rights
16
10
 
Transfer of Ownership Interests
18
11
 
Tag Along Right
20
12
 
Put Option
21
13
 
Call Option
23
14
 
Provision Relating to Transfers
25
15
 
Events of Default
25
16
 
Termination and Consequences of Termination
26
17
 
Additional Undertakings
26
18
 
Trade Restrictions
27
19
 
Acknowledgement
28
20
 
Status of Agreement and Effect
28
21
 
Confidentiality
28
22
 
Notices
29
23
 
Entire Agreement
31
24
 
Third Party Rights
32
25
 
Amendments
32
26
 
Waiver
32
27
 
Costs and Expenses
32
28
 
Assignment
32
29
 
No Partnership
32
30
 
Severability
32
31
 
Further Assurance
33
32
 
Counterparts
33
33
 
Governing Law and Jurisdiction
33
34
 
Dispute Resolution
33


 
 

--------------------------------------------------------------------------------

 

THIS TV2 GROUP SHAREHOLDERS AGREEMENT (this "Agreement") is made on July 28,
2008


BETWEEN:
 

(1)
CME MEDIA ENTERPRISES B.V., a company organized under the laws of the
Netherlands, and having its seat at Dam 5b, JS 1012 Amsterdam, the Netherlands
("CME ME");



(2)
TOP TONE MEDIA HOLDINGS LIMITED, a BVI Business company organized under the laws
of the British Virgin Islands with registered number 1381053 and having its
registered office at 3rd Floor, Omar Hodge Building, Wickhams Cay I, P.O. Box
362, Road Town, Tortola, British Virgin Islands ("Top Tone Holdings"); and



(3)
EQUIP LIMITED, a BVI Business company organized under the laws of the British
Virgin Islands with registered number 1415526 and having its registered office
at Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands
("Equip", together with Top Tone Holdings, the "Top Tone Parties")



WHEREAS:


(A)
CME ME and Top Tone Holdings have entered into a Master Share Purchase Agreement
dated July 28, 2008 (the "MSPA") pursuant to which CME ME has agreed to purchase
from Top Tone Holdings 80% of the issued share capital of Top Tone Media (as
defined below) and 80% of the issued share capital of Zopal (also as defined
below) in exchange for the Purchase Price (as defined in the MSPA);



(B)
Following the First Closing of the MSPA, CME ME, Top Tone Holdings and Equip
will hold 2480 shares, 311 shares and 309 shares in Top Tone Media respectively;



(C)
Following the Second Closing of the MSPA, CME ME and Top Tone Holdings will hold
80 shares and 20 shares in Zopal respectively; and



(D)
Pursuant to the MSPA, CME ME, and Top Tone Holdings agreed to enter into this
Agreement to regulate the business and affairs of the TV2 Group (as defined
below) and the rights among CME ME, Top Tone Holdings and Equip as shareholders
in Top Tone Media and the rights between CME ME and Top Tone Holdings as
shareholders in Zopal.



IT IS AGREED as follows:

 
1
Definitions and Interpretation



1.1
Terms not otherwise defined herein shall, unless the context requires otherwise,
bear the meanings ascribed thereto in the MSPA; and


 
1

--------------------------------------------------------------------------------

 
 
"Acceptance
Notice"
has the meaning given thereto in Clause 10.1 (b);



"Advertising
Agreement"
means the cooperation agreement relating to the sale of commercial inventory
among TV2, Ring TV and "Piero97 MA" AD in the Agreed Form;



"Affiliate"
of a person means any person that directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such person;



"Annual Budget"
has the meaning given thereto in Clause 8.1;



"Board of Directors"
means the Top Tone Media Board of Directors or the Zopal Board of Directors, as
applicable;



"Business Day"
means a day (other than a Saturday or a Sunday) on which commercial banks are
open for general business in, Sofia, New York and London (other than solely for
services via the internet);



"Call"
has the meaning given thereto in Clause 13;



"Call Closing Date"
has the meaning given thereto in Clause 13.3(c);



"Call Notice"
has the meaning given thereto in Clause 13.3;



"Call Price"
means an amount equal to the Valuation;

 
"Called Party"
has the meaning given thereto in Clause 13.1;

 
"CME Group
Transfer"
means a transfer by CME ME of all or any part of its Ownership Interest in Top
Tone Media or Zopal to one or more of its Affiliates, which Affiliates shall
agreed to be bound by this Agreement as if an original Party with identical
rights and obligations as has CME ME hereunder;



"Consultancy Deed"
means the consultancy deed entered into on or around the date of this Agreement;



"Control"
means the power to direct or cause the direction of the management or policy of
any Person, directly or indirectly, through family relationship (if a natural
person), the holding of securities or other participation interests, by virtue
of an agreement, arrangement or understanding or on other grounds, and
"Controlling" and "Controlled" shall have the correlative meanings proceeding
from this term.



"Disposal Notice"
has the meaning given thereto in Clause 10.1(e);


 
2

--------------------------------------------------------------------------------

 

"Editorial Code"
means the editorial code from time to time adopted by the TV2 Supervisory
Committee;



"Event of Default"
has the meaning given thereto in Clause 15.1;



"Financial Year"
means the financial year of TV2 or LGC as applicable, which shall be a 12 month
period ending on 31 December of each year;



"Investment Bank"
means an international investment bank of recognised international standing with
experience conducting valuations of broadcasting assets;



"LGC"
means LG Consult EOOD, a limited liability company organized and existing under
the laws of the Republic of Bulgaria with registration number 12574/2006 and
having its registered address at 66 Belomorski Prohod Str., Block 2, 1st Floor,
App 2, Lozenets Region, Sofia, Republic of Bulgaria;



"LGC Group
Business"
means the broadcasting operations of Ring TV, Max TV, Radio Mila (as such
operations may be rebranded from time to time) and such other businesses as are
owned by Zopal from time to time otherwise than in accordance with the terms of
this Agreement;



"LGC Supervisory
Committee"
means the supervisory committee of LGC;



"MSPA"
has the meaning given thereto in the Recitals;



"Non-Selling Party"
has the meaning given thereto in Clause 10.1(a);



"Objection Notice"
has the meaning given thereto in Clause 12.6;



"Ownership Interests"
means the shares, participation rights or other equity ownership interest of Top
Tone Media or Zopal, as applicable;



"Purchaser"
has the meaning given thereto in Clause 10.1(e)(ii);



"Put"
has the meaning given thereto in Clause 12;



"Put Closing Date"
has the meaning given thereto in Clause 12.4(c);



"Put Party "
has the meaning given thereto in Clause 12.1;



"Put Notice"
has the meaning given thereto in Clause 12.4;



"Put Price"
means an amount equal to the Valuation;


 
3

--------------------------------------------------------------------------------

 

"Ring TV"
means Ring-SV AD, a joint stock company organized and existing under the laws of
the Republic of Bulgaria with registration number 7774/1997 and having its
registered address at 27 Tsarigradsko Shosse Blvd., Sredets Region, Sofia,
Republic of Bulgaria;



"Ring TV
Supervisory
Board"
means the supervisory board of Ring TV;



"Statutory
Executives"
means the General Director and the Finance Director of TV2, Top Tone BG, LGC or
Ring TV, as applicable;



"Supervisory
Committee"
means the supervisory committee of TV2 or  LGC or the supervisory board of Ring
TV, as applicable;



"Tagged Party "
has the meaning given thereto in Clause 11.1;



"Tag Along Notice"
has the meaning given thereto in Clause 11.2;



"Tag Along Right"
has the meaning given thereto in Clause 11.1;



"Top Tone BG"
means Top Tone Media Bulgaria EOOD, a limited liability company organized under
the laws of the Republic of Bulgaria with registration number 175413380 and its
registered address at 17 Voyvodina Mogila Str., Ovcha Kupel Region, Sofia,
Republic of Bulgaria and a wholly owned subsidiary of TV2;



"Top Tone Group
Transfer"
means a transfer by Top Tone Holdings or Equip of all or any part of their
respective Ownership Interest in Top Tone Media to each other;



"Top Tone Media"
means Top Tone Media S.A., a public limited liability company (société anonyme)
organized under the laws of Luxembourg with registered number B 124257 and
having its registered office at Rue Aldringen no. 19, Luxembourg L-1118;



"Top Tone Media
Board of Directors"
means in respect of Top Tone Media, collectively the directors appointed thereto
from time to time in accordance with the terms hereof;



"Transaction
Documents"
means this Agreement, the MSPA, the Advertising Agreement, the Terminated
Agreements and the Consultancy Deed;

 
"Transfer Notice"
has the meaning given thereto in Clause 10.1(a);



"TV2"
means TV2 EOOD, a limited liability company organized under the laws of the
Republic of Bulgaria with registration number 121853910 and its registered
address at 2 Tsanko Tserkovski Str., Lozenets Region, 1407 Sofia, Republic of
Bulgaria;


 
4

--------------------------------------------------------------------------------

 

"TV2 Group"
means Top Tone Media and Zopal and their respective subsidiaries;



"TV2 Group
Business"
means the broadcasting operations of TV2 and Top Tone BG (as such operations may
be rebranded from time to time) and such other businesses as are owned by Top
Tone Media from time to time otherwise than in accordance with the terms of this
Agreement;



"TV2 Supervisory
Committee"
means the supervisory committee of TV2;



"U.S. Dollars"
or "US$"
means the official currency for the time being of the United States of America;



"Valuation"
means the amount expressed in U.S. Dollars equal to the average of:



 
(a)
the valuation of the Ownership Interests in Top Tone Media or Zopal, as
applicable, calculated with reference to 100% of the enterprise value of Top
Tone Media or Zopal, as applicable, and in accordance with the percentage of
such Ownership Interest, provided by an Investment Bank appointed by CME ME (the
"CME Valuation"); and



 
(b)
the valuation of the Ownership Interests in Top Tone Media or Zopal, as
applicable, calculated with reference to 100% of the enterprise value of Top
Tone Media or Zopal, as applicable, and in accordance with the percentage of
such Ownership Interest, provided by an Investment Bank appointed by the Top
Tone Parties or Top Tone Holdings, as applicable (the "Seller Valuation"),



provided that the difference between the CME Valuation and the Seller Valuation
is not more than 5%. In the event the difference between the CME Valuation and
the Seller Valuation is more than 5%, the Valuation shall be the average of the
middle valuation and the valuation that is nearest to it (with the third
valuation being disregarded), in respect of the CME Valuation, the Seller
Valuation and a valuation of the Ownership Interests in Top Tone Media or Zopal,
as applicable, provided by an Investment Bank that is jointly appointed (as an
expert and not as an arbitrator) by the Investment Bank that carried out the CME
Valuation and the Investment Bank that carried out the Seller Valuation, and
whose cost shall be shared equally by the Top Tone Parties or Top Tone Holdings,
as applicable, on the one hand and CME ME on the other hand;


"Voting Rights"
means, as the case may be:


 
5

--------------------------------------------------------------------------------

 

 
(i)
in respect of CME ME, the voting rights of CME ME in Top Tone Media and Zopal
and/or any of their respective subsidiaries or other entities over which they
exercise management control (as appropriate); or



 
(ii)
in respect of Top Tone Holdings, the voting rights in Top Tone Media and Zopal
and/or any of their subsidiaries or other entities over which it exercises
management control (as appropriate); or



 
(iii)
in respect of Equip, the voting rights in Top Tone Media and/or any of its
subsidiaries or other entities over which it exercises management control (as
appropriate);



"Working Hours"
means the hours of 9:00 a.m. to 5:00 p.m. on a Business Day



"Zopal"
means Zopal S.A., a public limited liability company (société anonyme) organized
under the laws of Luxembourg with registered number B 139431 and having its
registered address at Aldringen no. 19, Luxembourg L-1118; and



"Zopal Board
of Directors"
means in respect of Zopal, collectively the directors appointed thereto from
time to time in accordance with the terms hereof.

 
1.2
In construing this Agreement, unless otherwise specified:


 
 
(a)
references to Clauses and Schedules are to clauses of, and schedules to, this
Agreement;


 
 
(b)
references to a "person" shall be construed so as to include any physical or
legal person, firm, company or other body corporate, government, state or agency
of a state, local or municipal authority or government body or any joint
venture, association or partnership (whether or not having separate legal
personality);


 
 
(c)
a reference to any law, regulation, statute or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, amended, modified or re-enacted;


 
 
(d)
any reference to a "day" (including within the phrase "Business Day") shall mean
a period of 24 hours running from midnight to midnight (except for the days of
time change lasting 25 or 23 hours which days shall be 25 or 23 hours
respectively);


 
 
(e)
references to time are to Central European Time;


 
 
(f)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented (other than
in breach of the provisions of this Agreement) at any time;


 
6

--------------------------------------------------------------------------------


 
 
(g)
headings, recitals and titles are for convenience only and do not affect the
interpretation of this Agreement;


 
 
(h)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words; and


 
 
(i)
references to a "Party" or the "Parties" shall be construed as to include and
each of its permitted successors and permitted assignees.


 
2
Warranties



2.1
Each Party warrants to the each other Party that:



 
(a)
it has full power, authority and right to enter into and carry out its
obligations hereunder;



 
(b)
this Agreement constitutes its valid and legally binding obligations; and



 
(c)
the entry into and performance by it of this Agreement and the transactions
contemplated by this Agreement do not and will not conflict with:



 
(i)
any law or regulation or judicial or other order;



 
(ii)
its constitutional documents; or



 
(iii)
any document which is binding on it or on any of its assets.



2.2
Each of the warranties set out above are deemed to be repeated by each Party
upon the exercise and upon the completion of the Put, the Call or the Tag Along
Right.


 
3
The Business of the TV2 Group


 
3.1
The business of Top Tone Media and Zopal are to act as holding companies for the
TV2 Group Business and the LGC Group Business respectively and to ensure their
respective operations are conducted in accordance with the terms hereof.



3.2
Each of CME ME and the Top Tone Parties shall use its commercially reasonable
endeavours to promote and develop the TV2 Group Business to the best advantage
of Top Tone Media, CME ME and the Top Tone Parties.



3.3
Each of CME ME and Top Tone Holdings shall use its commercially reasonable
endeavours to promote and develop the LGC Group Business to the best advantage
of Zopal, CME ME and Top Tone Holdings.


 
7

--------------------------------------------------------------------------------

 

4
Board Appointments



4.1
CME ME and the Top Tone Parties agree and shall procure that Top Tone Media
shall have a Board of Directors as follows:



 
(a)
The Top Tone Media Board of Directors shall consist of three directors.



 
(b)
CME ME shall have the right to nominate and be represented by two directors of
the Top Tone Media Board of Directors and the Top Tone Parties shall jointly
have the right to nominate and be represented by one director of the Top Tone
Media Board of Directors, save in the event that the aggregate Ownership
Interest of the Top Tone Parties in Top Tone Media falls at any time beneath 6%,
in which event the Top Tone Parties' right to nominate and be represented by one
director shall cease and CME ME shall have the right to nominate and be
represented by all of the three directors of the Top Tone Media Board of
Directors.



 
(c)
Decisions of the Top Tone Media Board of Directors will be taken by simple
majority vote other than any decision below, which shall require the affirmative
vote of the member of the Top Tone Media Board of Directors designated by the
Top Tone Parties:



 
(i)
the restructuring or reorganisation of any of the subsidiaries of Top Tone Media
(other than a merger or other restructuring to combine the TV2 Group Business
and the LGC Group Business, provided that any such merger or restructuring is
without prejudice to the rights of Top Tone Holdings and is otherwise permitted
by law);



 
(ii)
the sale of the issued share capital of TV2, or the business of TV2 and its
subsidiaries, or substantially all of the assets of the TV2 Group Business, in
the event that such sale adversely affects Top Tone Holdings' right under
Clauses 10, 11 and 12;



 
(iii)
a resolution related to the surrender or other disposal of the TV2 Licenses
(other than to comply with any regulatory requirement);



 
(iv)
a decision to enter into or cause the TV2 Group to enter into any business that
is not media or media-related; and



 
(v)
a decision to issue any shares in Top Tone Media other than as permitted
pursuant to Clause 9.2.



4.2
CME ME and Top Tone Holdings agree and shall procure that Zopal shall have a
Board of Directors as follows:



 
(a)
The Zopal Board of Directors shall consist of three directors.


 
8

--------------------------------------------------------------------------------

 

 
(b)
CME ME shall have the right to nominate and be represented by two directors of
the Zopal Board of Directors and Top Tone Holdings shall have the right to
nominate and be represented by one director of the Zopal Board of Directors,
save in the event that the Ownership Interest of Top Tone Holdings in Zopal
falls at any time beneath 6%, in which event Top Tone Holdings' right to
nominate and be represented by one director shall cease and CME ME shall have
the right to nominate and be represented by all of the three directors of Zopal
Board of Directors.



 
(c)
Decisions of the Zopal Board of Directors will be taken by simple majority vote
except for any decision below, which shall require the affirmative vote of the
member of the Zopal Board of Directors designated by Top Tone Holdings:



 
(i)
the restructuring or reorganisation of any of the subsidiaries of Zopal (other
than a merger or other restructuring to combine the TV2 Group Business and the
LGC Group Business, provided that any such merger or restructuring is without
prejudice to the rights of Top Tone Holdings and is otherwise permitted by law);



 
(ii)
the sale of the issued share capital of LGC, or the business of LGC and its
subsidiaries, or substantially all of the assets of the LGC Group Business, in
the event that such sale adversely affects Top Tone Holdings' right under
Clauses 10, 11 and 12;



 
(iii)
a resolution related to the surrender or other disposal of the LGC Licenses
(other than to comply with any regulatory requirement);



 
(iv)
a decision to enter into or cause LGC to enter into any business that is not
media or media-related; and



 
(v)
a decision to issue any shares in Zopal other than as permitted pursuant to
Clause 9.2.



4.3
CME ME and Top Tone Parties agree and shall procure that TV2 shall have a TV2
Supervisory Committee as follows:



 
(a)
The TV2 Supervisory Committee shall consist of three members.



 
(b)
CME ME shall have the right to nominate and be represented by two members of the
TV2 Supervisory Committee and the Top Tone Parties shall jointly have the right
to nominate and be represented by one member of the TV2 Supervisory Committee,
save in the event that the aggregate Ownership Interest of the Top Tone Parties
in Top Tone Media falls at any time beneath 6%, in which event the Top Tone
Parties' right to nominate and be represented by one member shall cease and CME
ME shall have the right to nominate and be represented by all of the three
members of the TV2 Supervisory Committee.


 
9

--------------------------------------------------------------------------------

 

 
(c)
Decisions of the TV2 Supervisory Committee will be taken by simple majority vote
except as expressly provided herein.



4.4
CME ME and the Top Tone Parties agree and shall procure that TV2 shall have an
executive committee as follows:



 
(a)
The TV2 executive committee shall consist of the General Director, the Finance
Director, the Legal Director, the Director of Programming, the Sales Director
and the News Director.



 
(b)
For so long as the Top Tone Parties have the right to nominate and be
represented by a member of the TV2 Supervisory Committee, the member of the TV2
Supervisory Committee so nominated by the Top Tone Parties will be entitled to
nominate up to three candidates with appropriate qualifications and experience
for the position of News Director for appointment by the TV2 Supervisory
Committee.  In the event the TV2 Supervisory Committee, acting reasonably, does
not wish to appoint the first candidate, the Top Tone Parties shall jointly
nominate a second candidate.  In the event the TV2 Supervisory Committee, acting
reasonably, does not appoint the second candidate, the Top Tone Parties shall
jointly nominate a third candidate.  The appointed candidate may be removed for
failure to abide by the Editorial Code and in such case the Top Tone Parties
shall jointly be entitled to nominate another candidate for the position of News
Director as provided herein.



 
(c)
The TV2 Supervisory Committee shall nominate and, to the extent permitted by
Bulgarian law, appoint the members of the TV2 executive committee.  The member
of the TV2 Supervisory Committee designated by the Top Tone Parties shall be
entitled to make non-binding recommendations for candidates for each of these
positions.



 
(d)
The appointment and removal of the members of the Top Tone BG executive
committee shall be approved by the TV2 Supervisory Committee.



 
(e)
Each of TV2 and Top Tone BG shall be legally represented in accordance with
Bulgarian law by its respective General Director and Finance Director, acting
jointly as Statutory Executives.



 
(f)
To the extent a shareholder resolution is required for the appointments of any
member of the TV2 executive committee or the Top Tone BG executive committee,
CME ME and the Top Tone Parties shall procure that Top Tone Media, as the sole
owner of TV2, promptly passes such resolution to appoint such members of the TV2
executive committee and that TV2, as the sole owner of Top Tone BG, promptly
passes such resolution to appoint such members of the Top Tone BG executive
committee.


 
10

--------------------------------------------------------------------------------

 

4.5
CME ME and Top Tone Holdings agree and shall procure that LGC shall have a
Supervisory Committee and Ring TV shall have a Supervisory Board as follows:



 
(a)
The LGC Supervisory Committee and the Ring TV Supervisory Board shall each
consist of three members.



 
(b)
CME ME shall have the right to nominate and be represented by two members of
each of the LGC Supervisory Committee and the Ring TV Supervisory Board and Top
Tone Holdings shall have the right to nominate and be represented by one member
of each of the LGC Supervisory Committee and the Ring TV Supervisory Board, save
in the event that the Ownership Interest of Top Tone Holdings in Zopal falls at
any time beneath 6%, in which event Top Tone Holdings' right to nominate and be
represented by one member shall cease and CME ME shall have the right to
nominate and be represented by all of the three members of each of the LGC
Supervisory Committee and the Ring TV Supervisory Committee.



 
(c)
Decisions of each of the LGC Supervisory Committee and the Ring TV Supervisory
Board will be taken by simple majority vote except as expressly provided herein.



4.6
CME ME and Top Tone Holdings agree and shall procure that each of LGC and Ring
TV shall have an executive committee as follows:



 
(a)
Each executive committee shall consist of the General Director, the Finance
Director, the Legal Director, the Director of Programming, the Sales Director
and the News Director.



 
(b)
The LGC Supervisory Committee and the Ring TV Supervisory Board, as applicable,
shall nominate and, to the extent permitted by Bulgarian law, appoint the
members of the LGC executive committee and the Ring TV executive committee,
respectively.  The member of the LGC Supervisory Committee or the Ring TV
Supervisory Board, as applicable, designated by Top Tone Holdings shall be
entitled to make non-binding recommendations for candidates for each of these
positions.



 
(c)
The appointment and removal of the members of the Ring TV Supervisory Board and
management board shall be approved by the LGC Supervisory Committee.



 
(d)
Each of LGC and Ring TV shall be legally represented in accordance with
Bulgarian law by its respective General Director and Finance Director, acting
jointly as Statutory Executives.



 
(e)
To the extent a shareholder resolution is required for the appointments of any
member of the LGC executive committee or the Ring TV Supervisory Board and
management board, CME ME and Top Tone Holdings shall procure that Zopal, as the
sole shareholder of LGC, promptly passes such resolution to appoint such members
of the LGC executive committee and that LGC, as the owner of 88.7% of the share
capital of Ring TV, shall vote at a general meeting of shareholders and shall
procure that the members of the Ring TV Supervisory Board shall vote in favour
of such resolution to promptly appoint such members of the Ring TV Supervisory
Board and management board, respectively.


 
11

--------------------------------------------------------------------------------

 

4.7
The Parties may appoint alternates to their appointees to the relevant
Supervisory Committee as specified above.  An alternate will have one vote for
each member of the relevant Supervisory Committee in respect of whom he is
appointed and who is absent from the relevant meeting.



4.8
Each Supervisory Committee and each Board of Directors shall elect one of the
members appointed by CME ME to serve as its chairman, who shall preside at the
meetings of the relevant Supervisory Committee or the relevant Board of
Directors, as the case may be, but shall not have a separate or casting vote.



4.9
No member of the Supervisory Committee shall be compensated for service in such
capacity, but all shall be reimbursed their reasonable expenses subject to the
policies (if any) adopted by the relevant Supervisory Committee or the relevant
Board of Directors, as the case may be.



4.10
Either Party may at any time replace any of its respective nominees appointed
pursuant to this Clause 4 and the Parties shall exercise their respective Voting
Rights and powers to procure that any nominees who are being replaced are
removed from, and the replacement nominees are appointed to, the relevant
Supervisory Committee or the relevant Board of Directors, as the case may be, of
the relevant entity as soon as is practicable.

 
 

5
Board Meetings



5.1
CME ME and the Top Tone Parties agree and shall procure that regular meetings of
the TV2 Supervisory Committee and the Top Tone Media Board of Directors shall be
held on such dates, but in any event no less frequently than once per quarter,
and at such times and places, as are determined from time to time by resolution
of the TV2 Supervisory Committee or the Top Tone Media Board of Directors, as
the case may be.



5.2
CME ME and Top Tone Holdings agree and shall procure that regular meetings of
the LGC Supervisory Committee, the Ring TV Supervisory Board and the Zopal Board
of Directors shall be held on such dates, but in any event no less frequently
than once per quarter, and at such times and places, as are determined from time
to time by resolution of the LGC Supervisory Committee, the Ring TV Supervisory
Board or the Zopal Board of Directors, as the case may be.



5.3
Any member of the relevant Supervisory Committee or the relevant Board of
Directors as the case may be shall be entitled to raise items for the agenda of
a regular meeting of that Supervisory Committee or that Board of Directors, as
the case may be.


 
12

--------------------------------------------------------------------------------

 

5.4
The General Director or Finance Director of TV2, LGC or Ring TV, as applicable,
may call an extraordinary meeting of the relevant Supervisory Committee.



5.5
Meetings of a Supervisory Committee or a Board of Directors, as the case may be,
shall be convened and held as follows:



 
(a)
prior written notice of any meeting of a Supervisory Committee or a Board of
Directors, as the case may be, shall be given to each member at least three
Business Days prior to such meeting.  Any such notice shall contain an agenda
identifying in reasonable detail the matters to be discussed at the meeting and
shall be accompanied by copies of any relevant papers to be discussed
thereat.  Any matter that is submitted to a Supervisory Committee or a Board of
Directors, as the case may be, for a decision, but which is not identified in
reasonable detail on such agenda, shall not be decided upon at that meeting,
unless otherwise agreed by all of the members present;



 
(b)
the presence of two members of a Supervisory Committee or a Board of Directors,
as the case may be, constitutes a quorum and, subject to Clauses 4.1(c) and
4.2(c) with respect to the Top Tone Media Board of Directors and the Zopal Board
of Directors, the vote of at least two members present at any meeting at which a
quorum is present shall be required for a decision;



 
(c)
alternate members may participate in meetings of a Supervisory Committee on
behalf of duly appointed members in their absence;



 
(d)
members may participate in a meeting by teleconference, videoconference or other
electronic means whereby each member may hear all other members, and any member
so participating shall be considered to be present.  A meeting shall deemed to
be held where the largest number of participating members is, or if there is no
such maximum, at the location of the chairman; and



 
(e)
any action required or permitted to be taken at any meeting of a Supervisory
Committee or, as the case may be, a Board of Directors may be taken without a
meeting if all members consent thereto (and make any appropriate resolution or
perform any action, as the case may be) in writing, and such writing or writings
are filed with the minutes of proceedings of a Supervisory Committee or a Board
of Directors, as the case may be.



5.6
The appointment of any Bulgarian citizen to a Supervisory Committee by CME ME
shall be subject to the approval of the Top Tone Parties or Top Tone Holdings,
as applicable, which shall not be unreasonably withheld or delayed.


 
6
Board Authority



6.1
The authority of the Supervisory Committee of TV2 and LGC shall include the
right to:


 
13

--------------------------------------------------------------------------------

 

 
(a)
approve the five-year plan and any amendments thereto for TV2 or, as the case
may be, LGC;



 
(b)
approve the Annual Budget and expenditures in excess of the Annual Budget for
TV2 or, as the case may be, LGC;



 
(c)
propose the appointment and removal of the Statutory Executives of TV2 or, as
the case may be, LGC to Top Tone Media or Zopal, as applicable;



 
(d)
approve the appointment or removal of the other members of the executive
committees of TV2 or LGC, as applicable;



 
(e)
determine the compensation of the members of any executive committee for TV2 or,
as the case may be, LGC (other than compensation of the Statutory Executives of
TV2 and LGC, whose compensation shall be determined by Top Tone Media and Zopal,
respectively);



 
(f)
approve delegated authorities for expenditures up to US$250,000 (or its
equivalent) for TV2 or, as the case may be, LGC or their respective
subsidiaries;



 
(g)
approve expenditures in excess of US$250,000 (or its equivalent) for TV2 or, as
the case may be, LGC or their respective subsidiaries;



 
(h)
approve any decision to borrow or lend money by TV2 or, as the case may be, LGC
or their respective subsidiaries;



 
(i)
approve the Advertising Agreement and the entering into the same, and any
material amendments thereto or termination thereof to the extent such
Advertising Agreement is entered into by TV2 or one of its subsidiaries (for the
Supervisory Committee of TV2) or, as the case may be, to the extent such
Advertising Agreement is entered into by LGC or one of its subsidiaries (for the
Supervisory Committee of LGC);



 
(j)
approve any related party agreements or arrangements of any member of any
executive committee or Supervisory Committee of TV2 or one of its subsidiaries
(for the Supervisory Committee of TV2) or, as the case may be, LGC or one of its
subsidiaries (for the Supervisory Committee of LGC); and



 
(k)
approve other items delegated to the Supervisory Committee pursuant to the
foundation act of TV2 or the foundation act of LGC, as applicable, or a decision
of the general meeting of TV2 or LGC, as applicable.



6.2
The Parties acknowledge that as long as TV2 or LGC are limited liability
companies incorporated under Bulgarian law, the relevant Supervisory Committee
and executive committee shall enjoy consultative functions and shall facilitate
the implementation of the decisions, instructions, regulations and policies
adopted by TV2 or LGC, as the case may be.


 
14

--------------------------------------------------------------------------------

 

7
Further Undertaking



7.1
CME ME and the Top Tone Parties shall each exercise all of their respective
Voting Rights and powers to procure, or as appropriate procure that Top Tone
Media or the TV2 Supervisory Committee procures, the matters set out in Clause 5
and Clause 6, including the adoption of necessary amendments to the constitutive
document of TV2 and the execution of amendments to the terms of employment of
the Statutory Executives of TV2 or, to the extent required, any other member of
an executive committee.



7.2
CME ME and Top Tone Holdings shall each exercise all of their respective Voting
Rights and powers to procure or, as appropriate procure that Zopal or the LGC
Supervisory Committee procures, the matters set out in Clause 5 and Clause 6,
including the adoption of necessary amendments to the constitutive document of
LGC and the execution of amendments to the terms of employment of the Statutory
Executives of LGC or, to the extent required, any other member of an executive
committee.



7.3
CME ME and Top Tone Holdings shall each exercise all of their respective Voting
Rights and powers to procure or, as appropriate procure that LGC or the Ring TV
Supervisory Board procures, the matters set out in Clause 5 and the adoption of
amendments to the by-laws of Ring TV to incorporate a two-tier governance
structure, including a supervisory board with the authorities set out in Clause
6 and the execution of amendments to the terms of employment of the Statutory
Executives of Ring TV or, to the extent required, any other member of an
executive committee.


 
8
The Annual Budget 


 
8.1
CME ME and the Top Tone Parties shall each exercise their respective Voting
Rights to procure that the TV2 Group Business, and CME ME and Top Tone Holdings
shall each exercise their respective Voting Rights to procure that the LGC Group
Business, are conducted in accordance with the initial business plan proposed by
CME ME during the remainder of the current Financial Year and prior to the end
of each Financial Year, the executive committee of TV2 and the executive
committee of LGC shall jointly prepare for approval by their respective
Supervisory Committees the annual budget for the TV2 Group Business and the LGC
Group Business on a combined basis for the next Financial Year (the "Annual
Budget"), which shall include, in particular, the following:



 
(a)
a cashflow statement giving:



 
(i)
an estimate of the working capital requirements; and



 
(ii)
a recommendation for the necessary retention of profits of the previous
Financial Year to satisfy such working capital requirements;


 
15

--------------------------------------------------------------------------------

 

 
(b)
a projected profit and loss account;



 
(c)
an operating budget and balance sheet forecast;



 
(d)
a management report giving business objectives for the year; and



 
(e)
a financial report which shall include an analysis of the results of such of the
TV2 Group Business as is conducted by TV2 (or its subsidiaries) and the results
of such of the LGC Group Business as is conducted by LGC (or its subsidiaries)
for the previous Financial Year compared with the Annual Budget for that year,
identifying variations in sales revenues, costs and other material items.



8.2
The Parties shall exercise their respective Voting Rights to procure that the
Annual Budgets are adopted by the Top Tone Media Board of Directors and the
Zopal Board of Directors as soon as reasonably practicable following each Annual
Budget being produced and agreed for each Financial Year.



8.3
CME ME undertakes to procure that sufficient funds will be made available to TV2
to meet its investment commitments under the Advertising Agreement.


 
9
Minority Rights


 
9.1
CME ME and the Top Tone Parties shall each exercise their respective Voting
Rights to procure that Top Tone Media shall not without the prior consent of the
Top Tone Parties, and CME ME and Top Tone Holdings shall each exercise their
respective Voting Rights to procure that Zopal shall not without the prior
consent of Top Tone Holdings:


 
 
(a)
amend the articles of association of Top Tone Media or Zopal in the event that
such amendment will adversely affects the rights of Top Tone Parties or Top Tone
Holdings, as the case may be, under Clauses 9.1(b), (c), (d), (e), (f) and (g);


 
 
(b)
pass any resolution for its winding up or liquidation;


 
 
(c)
amalgamate or merge with any other company or business undertaking  (other than
a merger or other restructuring to combine Top Tone Media and Zopal, provided
that any such merger or restructuring is without prejudice to the rights of the
Top Tone Parties and is otherwise permitted by law);



 
(d)
demerge, reorganize or divide into different entities;


 
 
(e)
increase the amount of the issued share capital of Top Tone Media or Zopal or
allow any of the share capital of Top Tone Media or Zopal to be issued or
subscribed for except as may be permitted pursuant to Clause 9.2;


 
16

--------------------------------------------------------------------------------

 

 
(f)
decrease or effect any reduction or cancellation of the amount of the authorised
or issued share capital of Top Tone Media or Zopal or purchase or redeem any of
the shares of Top Tone Media or Zopal;



 
(g)
effect any other changes or reorganisation of its share capital of Top Tone
Media or Zopal that have the effect of varying the rights of the Top Tone
Parties in its Ownership Interests in Top Tone Media or Zopal except as may be
permitted hereunder;



 
(h)
cause restructuring or reorganisation of any of the subsidiaries of Top Tone
Media or Zopal (other than a merger or other restructuring to combine the TV2
Group Business and the LGC Group Business, provided that any such merger or
restructuring is without prejudice to the rights of the Top Tone Parties and is
otherwise permitted by law);



 
(i)
cause the sale of the issued share capital of TV2 or LGC, the business of TV2
and its subsidiaries, the business of LGC and its subsidiaries or substantially
all of the assets of the TV2 Group Business or the LGC Group Business, in the
event that such sale adversely affects the Top Tone Parties' right under Clauses
10, 11 and 12;



 
(j)
expel or by any means cause the termination of the direct or indirect
participation of the Top Tone Parties in the TV2 Group other than in connection
with a sale or transfer permitted hereunder;



 
(k)
pass any resolutions related to the surrender or other disposal of the TV2 Group
Licenses (other than to comply with any regulatory requirement);



 
(l)
cause the TV2 Group to enter into any media or media-related business; and



 
(m)
declare any dividends other than in accordance with Clause 9.3.



9.2
In the event that the TV2 Group Business or the LGC Group Business requires
additional funding after CME ME has funded the TV2 Group Business and the LGC
Group Business in cash with an aggregate amount at least equal to US$140,000,000
or its equivalent in another currency (excluding the Purchase Price paid by CME
ME under the MSPA) ("Investment Amount"), Clause 9.1(e) shall not apply to any
issuance of new shares by Top Tone Media or Zopal for raising such additional
funds, provided that (i) the Top Tone Parties shall not be obliged to subscribe
for any new shares, and (ii) the Ownership Interest of Top Tone Holdings in
Zopal and the aggregate Ownership Interest of the Top Tone Parties in Top Tone
Media, as the case may be, shall in no event be diluted to less than 6% as a
result of any such issuance.



9.3
CME ME and the Top Tone Parties shall each exercise their respective Voting
Rights to procure that Top Tone Media, and CME ME and Top Tone Holdings shall
each exercise their respective Voting Rights to procure that Zopal, shall not
make or pay any dividend or other distribution until such time as the Investment
Amount has been contributed and the Investment Amount and all associated debts
and interest thereon is repaid in full.


 
17

--------------------------------------------------------------------------------

 

10
Transfer of Ownership Interests



10.1
CME ME may sell, transfer, grant any security interest over or otherwise dispose
of all or any part of its Ownership Interest in Top Tone Media or Zopal in
accordance with the provisions of this Clause 10.


 
 
(a)
CME ME agrees that whenever it wishes to sell, transfer or otherwise dispose of
all or any part of its Ownership Interest in Top Tone Media or Zopal other than
pursuant to a CME Group Transfer, it shall give notice (a "Transfer Notice") to
the Top Tone Parties (in respect of the sale, transfer or otherwise disposal of
all or any part of the Ownership Interest in Top Tone Media) and Top Tone
Holdings (in respect of the sale, transfer or otherwise disposal of all or any
part of the Ownership Interest in Zopal) of such intention  (each a "Non-Selling
Party").  A Transfer Notice shall specify:



 
(i)
the relevant Ownership Interest proposed to be sold, transferred or otherwise
disposed of;



 
(ii)
the cash amount of the consideration for which such Ownership Interest is
proposed to be sold, transferred or otherwise disposed of; and



 
(iii)
the other principal terms and conditions of such intended sale or disposal.


 
 
(b)
If a Non-Selling Party wishes to acquire such Ownership Interest as specified in
the Transfer Notice for the consideration and on the other terms and conditions
specified therein, the Non-Selling Party shall give notice to CME ME of such
intention (an "Acceptance Notice") within twenty (20) Business Days of receipt
of the Transfer Notice; provided, that only one Top Tone Party shall be entitled
to deliver an Acceptance Notice in respect of Top Tone Media.


 
 
(c)
If a Non-Selling Party delivers such an Acceptance Notice to CME ME, CME ME and
the Non-Selling Party shall in good faith and acting reasonably negotiate terms
for definitive transfer documentation in accordance with the terms of the
Transfer Notice for a further period of thirty (30) Business Days from the
receipt by CME ME of the Acceptance Notice.  Not later than the day falling
forty-five (45) Business Days following the receipt by CME ME of the Acceptance
Notice (and for the avoidance of doubt notwithstanding the negotiations as
aforesaid and their status), the Non-Selling Party shall acquire from CME ME and
pay for the Ownership Interest as specified in the Transfer Notice for the
consideration and on the other terms and conditions specified therein and
otherwise as (and if) agreed in the thirty (30) Business Day period referred to
above.


 
18

--------------------------------------------------------------------------------

 

 
(d)
If no Acceptance Notice is delivered in accordance with Clause 10.1(b) or if at
the end of the forty-five (45) Business Day period referred to in Clause
10.1(c), the Non-Selling Party has not acquired from CME ME and paid for the
Ownership Interest as specified in the Transfer Notice as aforesaid (otherwise
than solely due to the default by CME ME of the terms hereof), CME ME may,
subject to the Tag Along Right and within the period of one hundred and twenty
(120) Business Days following:



 
(i)
the date of the last date on which an Acceptance Notice could be delivered in
accordance with Clause 10.1(b); or as the case may be



 
(ii)
the end of the forty-five (45) Business Day period referred to in Clause
10.1(c),



sell, transfer or otherwise dispose of CME ME's Ownership Interest specified in
the Transfer Notice to any third party purchaser(s); provided that CME ME shall
not so sell, transfer or otherwise dispose of such Ownership Interest for a
pro-rata amount that is less than the consideration specified in the Transfer
Notice (or for consideration otherwise than in cash but having an equivalent
value, in the reasonable opinion of CME ME).

 
 
(e)
If CME ME effects a sale, transfer or other disposal of some or all of its
Ownership Interest in Top Tone Media or Zopal other than by way of a CME Group
Transfer, it shall serve a notice of such sale, transfer or other disposal (a
"Disposal Notice") on the Top Tone Parties (in respect of the sale, transfer or
otherwise disposal of all or any part of the Ownership Interest in Top Tone
Media) and Top Tone Holdings (in respect of the sale, transfer or otherwise
disposal of all or any part of the Ownership Interest in Zopal) which shall
state:



 
(i)
what percentage of its relevant Ownership Interest was so sold, transferred or
otherwise disposed of;


 
 
(ii)
the identity of the third party purchaser (the "Purchaser"); and



 
(iii)
where applicable, an offer to the Top Tone Parties for the exercise of their Tag
Along Right in respect of Top Tone Media or, as the case may be, to Top Tone
Holdings for the exercise of its Tag Along Right in respect of Zopal.



10.2
Save under and pursuant to the Tag Along Right, the Put, the Call or a Top Tone
Group Transfer, Top Tone Holdings may not sell, transfer or otherwise dispose
of, grant any option over or create or permit other encumbrance, security
interest or third party right on or over all or any part of its Ownership
Interest in respect of Top Tone Media and Zopal or its Voting Rights or any
other rights or privileges it may have in connection with its Ownership Interest
in respect of Top Tone Media and Zopal without the prior written consent of CME
ME.


 
19

--------------------------------------------------------------------------------

 

10.3
Save under and pursuant to the Tag Along Right, the Put, the Call or a Top Tone
Group Transfer, Equip may not sell, transfer or otherwise dispose of, grant any
option over or create or permit other encumbrance, security interest or third
party right on or over all or any part of its Ownership Interest in respect of
Top Tone Media or its Voting Rights or any other rights or privileges it may
have in connection with its Ownership Interest in respect of Top Tone Media
without the prior written consent of CME ME.



10.4
For the avoidance of doubt, CME ME (or any of its Affiliates to whom Ownership
Interests have been transferred) may create or permit any other encumbrance,
security interest or third party right on or over all or any part of their
Ownership Interest or their voting rights or any other rights or privileges they
may have in connection with its Ownership Interest.


 
11
Tag Along Right


 
11.1
If CME ME serves a Disposal Notice pursuant to Clause 10 and pursuant to such
Disposal Notice CME ME has agreed to sell all or a majority of all the Ownership
Interests in Top Tone Media or Zopal to a Purchaser, the Top Tone Parties (in
respect of their respective sale of the Ownership Interests in Top Tone Media)
and/or Top Tone Holdings (in respect of a sale of its Ownership Interest in
Zopal) (each a "Tagged Party") shall have the right (subject to Clause 11.4) to
sell their entire Ownership Interests in Top Tone Media or Zopal as the case may
be to the Purchaser at the price per share and otherwise on the terms and
conditions specified in the Disposal Notice (the "Tag Along Right").


 
11.2
A Tagged Party may exercise the Tag Along Right within ten (10) Business Days of
receipt of the Disposal Notice by delivering a written notice stating the
exercise of such right to CME ME (the "Tag Along Notice").


 
11.3
By delivery of the Tag Along Notice, a Tagged Party agrees to sell its entire
Ownership Interest at the price per share and otherwise on the terms and
conditions specified in, and concurrently with the proposed transaction
described in, the Disposal Notice.  Once delivered, such Tag Along Notice shall
be irrevocable and the Tagged Party shall be obligated to deliver and sell its
Ownership Interest pursuant thereto and on the terms thereof.



11.4
In the event that a Tagged Party so exercises the Tag Along Right and that the
Purchaser wishes to purchase some but not all of the Ownership Interests offered
by CME ME and the Tagged Party, each of CME ME and the Tagged Party shall be
entitled to sell to the Purchaser such portion of their respective Ownership
Interests pro rata to the entire Ownership Interests in Top Tone Media or Zopal,
as the case may be, that are offered by CME and the Tagged Party in connection
herewith.



11.5
Upon the delivery of a Put Notice (in respect of the Ownership Interest in Top
Tone Media), the relevant Top Tone Parties shall be deemed to have irrevocably
waived their Tag Along Right in respect of such Ownership Interest in Top Tone
Media.


 
20

--------------------------------------------------------------------------------

 

11.6
Upon the delivery of a Put Notice (in respect of the Ownership Interest in
Zopal), Top Tone Holdings shall be deemed to have irrevocably waived its Tag
Along Right in respect of such Ownership Interest in Zopal.


 
12
Put Option


 
12.1
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the Top Tone Parties and Top Tone Holdings (each a
"Put Party") shall, subject to the provisions of this Clause 12, have the
irrevocable and unconditional right to require CME ME to purchase all or any
part of its Ownership Interests in Top Tone Media and Zopal respectively at the
Put Price (the "Put").


 
12.2
Subject to Clause 15.3, the Put shall be exercisable at any time following the
fifth anniversary of the date of this Agreement or at any time following the
giving of a Call Notice otherwise than in respect of all of the Ownership
Interests in Top Tone Media or in Zopal above an Ownership Interest of 6%, as
applicable.



12.3
The right of a Put Party to exercise the Put is conditional upon the following:



 
(a)
neither Top Tone Holdings nor any of its Affiliates or, as the case may be,
neither the Top Tone Parties nor any of their respective Affiliates being in
material breach of any of the Transaction Documents;



 
(b)
the Put Party having full unencumbered right and title to its entire Ownership
Interest in Top Tone Media or in Zopal, as applicable; and



 
(c)
no Event of Default shall have occurred and be continuing.


 
12.4
A Put Party may only exercise the Put by giving a written exercise notice (a
"Put Notice") to CME ME.  The Put Notice shall:



 
(a)
state that the Put Party is exercising the Put;



 
(b)
request CME ME nominate an Investment Bank for purposes of the Valuation; and


 
 
(c)
state the anticipated time and place on which CME ME shall be obliged, subject
to the completion of the Valuation, to acquire the entire Ownership Interests of
the Put Party in exchange of payment by CME ME of the Put Price, which (subject
to such terms and conditions) shall occur on a date falling not more than twenty
(20) Business Days after the date on which such Valuation is completed (or, in
each case, such later date as is necessary to obtain all required governmental
and regulatory approvals and consents) (the "Put Closing Date").



12.5
Once given, a Put Notice shall be irrevocable.


 
21

--------------------------------------------------------------------------------

 

12.6
If CME ME receives a Put Notice, CME ME may give written notice (an "Objection
Notice") to the Put Party within ten (10) Business Days of the receipt of such
Put Notice of any objections to the exercise of the Put. If such Objection
Notice contains valid grounds for objection, the Put shall not be
exercisable.  If the grounds for objection specified in the Objection Notice are
capable of remedy, the Put Party may remedy any such grounds for objection. If,
following such a remedy, the Put Party wishes to exercise the Put, it shall
recommence the process outlined in this Clause 12.



12.7
Within twenty (20) Business Days of receipt of a Put Notice (provided that no
Objection Notice containing valid grounds for objection has been served), each
of CME ME and Top Tone Holdings shall appoint an Investment Bank (in each case
as an expert and not an arbitrator) for the purposes of determining the
Valuation.


 
12.8
CME ME and the Put Party shall instruct their respective Investment Banks to
agree on common valuation parameters within fifteen (15) Business Days of
appointment (which shall be limited to considerations of economic value only, on
a "debt-free, cash-free" basis viewed as a passive investment without regard for
any board or management positions or any share transfer restrictions).



12.9
CME ME and the Put Party shall use their commercially reasonable efforts to
cause their respective Investment Banks to provide their valuations of the
Ownership Interests within thirty (30) Business Days of agreeing the common
valuation parameters.



12.10
In the event that a third Investment Bank is jointly appointed, CME ME and the
Put Party shall use their commercially reasonable efforts to cause such
Investment Bank to provide its valuation of the Ownership Interests within
twenty (20) Business Days of its appointment based on the same valuation
principles as referred to in Clause 12.8.



12.11
The consummation of the Put shall take place at such time and place as may be
specified in the Put Notice in accordance with the foregoing or otherwise agreed
among the Parties. CME ME shall have no obligation to pay any portion of the Put
Price unless all conditions to the exercise of the Put are satisfied and remain
satisfied on the Put Closing Date.  CME ME shall pay the full amount of the Put
Price to such bank account as is nominated in writing for such purpose by the
Put Party.



12.12
The Parties agree that if they determine that the transfer and payment
arrangements described herein are not structured properly to optimize the tax
and accounting treatment to the level intended by the Parties, they shall
cooperate in good faith to agree on and implement an alternative structure or
make any appropriate changes to the existing structure.  All such changes shall
in all material respects result in maintaining the same balance of commercial
and economic interests of the Parties as existed before making any such changes.


 
22

--------------------------------------------------------------------------------

 

13
Call Option



13.1
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, CME ME shall, subject to the provisions of this Clause 13,
have the irrevocable and unconditional right to require the Top Tone Parties and
Top Tone Holdings (each a "Called Party") to sell to CME ME at the Call Price
(the "Call") such portion of its Ownership Interests in Top Tone Media and in
Zopal, as the case may be, provided that after the exercise of the Call, the Top
Tone Parties shall retain an aggregate Ownership Interest of 6% in Top Tone
Media and Top Tone Holdings shall retain an Ownership Interest of 6% in Zopal,
as applicable.


 
13.2
Subject to Clause 15.3, the Call shall be exercisable at any time following the
fifth anniversary of the date of this Agreement or at any time following the
giving of a Put Notice otherwise than in respect of all of the Ownership
Interests in Top Tone Media or Zopal, as applicable.


 
13.3
CME ME may only exercise the Call by giving a written exercise notice (a "Call
Notice") to the Called Party.  The Call Notice shall:



 
(a)
state that CME ME is exercising the Call;



 
(b)
request that the Called Party nominate an Investment Bank for purposes of the
Valuation; and


 
 
(c)
state the anticipated time and place on which the Called Party shall be obliged,
subject to the completion of the Valuation, to sell its entire Ownership
Interests in exchange of payment by CME ME of the Call Price, which (subject to
such terms and conditions) shall occur on a date falling not more than twenty
(20) Business Days after the date on which such Valuation is completed (or, in
each case, such later date as is necessary to obtain all required governmental
and regulatory approvals and consents) (the "Call Closing Date").



13.4
Once given, a Call Notice shall be irrevocable.



13.5
Within twenty (20) Business Days of receipt of a Call Notice (provided that no
Objection Notice containing valid grounds for objection has been served), each
of CME ME and the Called Party shall appoint an Investment Bank (in each case as
an expert and not an arbitrator) for the purposes of determining the Valuation.



13.6
CME ME and the Called Party shall instruct their respective Investment Banks to
agree on common valuation parameters within fifteen (15) Business Days of
appointment (which shall be limited to considerations of economic value only, on
a "debt-free, cash-free" basis viewed as a passive investment without regard for
any board or management positions or any share transfer restrictions).


13.7
CME ME and the Called Party shall use their commercially reasonable efforts to
cause their respective Investment Banks to provide their valuations of the
Ownership Interests within thirty (30) Business Days of agreeing the common
valuation parameters.

 
23

--------------------------------------------------------------------------------


 
13.8
In the event that a third Investment Bank is jointly appointed, CME ME and the
Called Party shall use their commercially reasonable efforts to cause such
Investment Bank to provide its valuation of the Ownership Interests within
twenty (20) Business Days of its appointment based on the same valuation
principles as referred to in Clause 13.6.



13.9
The consummation of the Call shall take place at such time and place as may be
specified in the Call Notice in accordance with the foregoing or otherwise
agreed among the Parties.  The Called Party shall have no obligation to sell its
Ownership Interest unless all conditions to the exercise of the Call are
satisfied and remain satisfied on the Call Closing Date.  CME ME shall pay the
full amount of the Call Price to such bank account as is nominated in writing
for such purpose by the Called Party.



13.10
The Parties agree that if they determine that the transfer and payment
arrangements described herein are not structured properly to optimize the tax
and accounting treatment to the level intended by the Parties, they shall
cooperate in good faith to agree on and implement an alternative structure or
make any appropriate changes to the existing structure.  All such changes shall
in all material respects result in maintaining the same balance of commercial
and economic interests of the Parties as existed before making any such changes.


 
14
Provision Relating to Transfers



Transfers of Ownership Interests where required under the provisions of this
Agreement shall be effected with full title guarantee and be made free of all
encumbrances, security interests or third party rights.

 
15
Events of Default


 
15.1
The occurrence of any of the following shall constitute an event of default with
respect to a Party (an "Event of Default"):



 
(a)
the liquidation, administration or entry into receivership of such Party;



 
(b)
a material breach of any Transaction Documents by such Party, which remains
unremedied thirty (30) Business Days after a notice by the non-defaulting Party
to remedy the same; and



 
(c)
the termination of the Advertising Agreement (other than due to a default by the
relevant member of the TV2 Group that is not remedied within any applicable
grace period).



15.2
Each Party shall notify the others of any material breach of this Agreement that
it has committed, together with short details of the same.


 
15.3
Notwithstanding Clause 12.2 and Clause 13.2:


 
24

--------------------------------------------------------------------------------

 

 
(a)
if there occurs at any time an Event of Default by CME ME, the Top Tone Parties
may exercise the Put as if the Event of Default occurred after the fifth
anniversary of the date of this Agreement;



 
(b)
if there occurs at any time an Event of Default by Top Tone Holdings or Equip,
CME ME may exercise the Call as if the Event of Default occurred after the fifth
anniversary of the date of this Agreement;



 
(c)
if there occurs at any time an Event of Default (or any material breach of this
Agreement which would constitute an Event of Default with the passing of time
and/or the giving of notice) by Top Tone Holdings or Equip, the Put shall not be
exercisable until such time as the Event of Default has been remedied to the
reasonable satisfaction of CME ME (acting reasonably); and



 
(d)
if there occurs at any time an Event of Default (or any material breach of this
Agreement which would constitute an Event of Default with the passing of time
and/or the giving of notice) by CME ME, the Call shall not be exercisable until
such time as the Event of Default has been remedied to the reasonable
satisfaction of the Top Tone Parties or Top Tone Holdings, as applicable (acting
reasonably).


 
16
Termination and Consequences of Termination



16.1
Except for the provisions which this Clause states shall continue in full force
after termination, this Agreement shall terminate:



 
(a)
in respect of any Party, when such Party ceases to hold any Ownership Interest;
or



 
(b)
when a resolution is passed by shareholders or creditors or an order made by a
court or other competent body or person instituting a process that shall lead to
Top Tone Media and Zopal being wound up and its assets being distributed among
the creditors, shareholders or other contributors of Top Tone Media and Zopal.



16.2
This Clause and Clauses 18 and 21, and the rights of the Parties in respect of
antecedent breaches, shall survive termination of this Agreement.


 
17
Additional Undertakings



17.1
The Parties shall use their reasonable endeavours to assist any entity of the
TV2 Group with the renewal or receipt of program, broadcasting and any other
material licenses and approvals required by the TV2 Group in order to enable it
to conduct its business efficiently and in accordance with applicable law.



17.2
In the event CME ME invests or intends to invest in broadcasting assets in
Bulgaria outside of the TV2 Group Business and LGC Group Business and does not
intend to hold such investments through Top Tone Media or Zopal, it shall notify
the Top Tone Parties of such investment or intended investment.  The Top Tone
Parties may offer to participate in such investment either directly or through
an Affiliate on such terms as may be agreed by the Parties.  CME ME may in its
absolute discretion decline such offer, but it shall consider such offers as are
made acting reasonably.


 
25

--------------------------------------------------------------------------------

 

17.3
The Parties shall not recommend or facilitate the making of, or cause or permit
any member of the TV2 Group or any of its respective officers, employees,
directors, representatives, agents or Affiliates to make, or to offer, promise,
or authorize to make, in each case, directly or indirectly, any unlawful
payments or payments or other inducements to any government official, including
any officer, director or other official representative of an entity owned or
controlled by a government, with the intent or purpose of:



 
(a)
influencing any act or decision of such person in his official capacity;



 
(b)
inducing such person to do or omit to do any act in violation of the lawful duty
of such person;



 
(c)
inducing such person to use his influence with a government or instrumentality
thereof to affect or influence any act or decision of such government or
instrumentality; or



 
(d)
assisting the TV2 Group or any of its respective officers, employees, directors,
representatives or agents in obtaining or retaining business for or with, or
directing business to the TV2 Group or any of its respective officers,
employees, directors, representatives or agents.



17.4
The Parties undertake to amend this Agreement to the extent required to give
effect to the provisions of this Agreement in the event of a Top Tone Group
Transfer or any other restructuring permitted hereunder.


 
18
Trade Restrictions



18.1
Each of Top Tone Holdings and Equip hereby jointly and severally undertakes and
covenants with CME ME that it shall not, and shall procure that its Affiliates
shall not, for the duration of this Agreement and for a period of two years
after its termination, either on its own behalf or in any other capacity
whatsoever directly or indirectly carry on or be concerned or engaged or
interested directly or indirectly (whether as principal, shareholder, partner,
employee, officer, agent or otherwise) in any part of any trade or business
competing with any part of any the trade or business of the TV2 Group (save for
any interest in the shares or other securities of a company traded on a
securities market so long as such interest does not extend to more than 3% of
the issued share capital of the company or the class of securities concerned or
as disclosed in writing to CME ME on the Execution Date of the MSPA).



18.2
Each of Top Tone Holdings and Equip hereby jointly and severally hereby
undertakes and covenants with CME ME that it shall not, and shall procure that
its Affiliates shall not, for a period of two years after the termination of
this Agreement, either on its own behalf or in any other capacity whatsoever
directly or indirectly:


 
26

--------------------------------------------------------------------------------

 

18.2.1
deal with, solicit, approach or offer goods or services to, for purposes of
enticing away from CME ME and/or the TV2 Group, any person, firm or company who
was a client, customer, supplier, agent or distributor of CME ME, its Affiliates
and/or the TV2 Group during the term of this Agreement or in the twelve (12)
months prior to the date of this Agreement; or


 
18.2.2
approach, solicit, entice away or endeavour to entice away, employ, offer
employment to or procure the employment of any person who is or was an employee
of CME ME, its Affiliates or TV2 Group whether or not such person would commit
any breach of his contract of employment by reason of so leaving the service of
CME ME or the TV2 Group or otherwise; or



18.2.3
interfere or seek to interfere with the continuance, or any of the terms, of the
supply of goods or services to CME ME, its Affiliates or the TV2 Group; or



18.2.4
represent itself as being in any way connected with or interested in the
business of CME ME, its Affiliates and/or the TV2 Group (other than as a
consultant if such be the case) or use any name which is identical or similar to
or likely to be confused with the name of CME ME, its Affiliates and/or the TV2
Group or any product or service produced or provided by CME ME, its Affiliates
and/or the TV2 Group or which might suggest a connection with CME ME, its
Affiliates and/or the TV2 Group.



18.3
Each of the restrictions contained in Clauses 18.1, 18.2.1, 18.2.2, 18.2.3 and
18.2.4 is separate and distinct and is to be construed separately from the other
such restrictions.  Each of Top Tone Holdings and Equip hereby jointly and
severally acknowledges (having received professional advice) that it considers
such restrictions to be reasonable both individually and in the aggregate and
that the duration, extent and application of each of such restrictions is no
greater than is necessary for the protection of the goodwill of the businesses
of the TV2 Group.


 
19
Acknowledgement



The Parties acknowledge that the companies of the TV2 Group are subsidiaries of
a U.S. reporting company and as such are required to comply with certain U.S.
securities, anti-money laundering, anti-corruption and other laws applicable to
it or its ultimate parent.  The Parties shall procure that the TV2 Group
complies with such requirements.

 
20
Status of Agreement and Effect



20.1
Each Party shall, to the extent that it is able to do so, exercise all its
Voting Rights and other powers in relation to Top Tone Media, Zopal, the TV2
Group Business and the LGC Group Business to procure that the provisions of this
Agreement are properly and promptly observed and given full force and effect.


 
27

--------------------------------------------------------------------------------

 

20.2
If any provision in the foundation act, by-laws, memorandum or articles of
association of Top Tone Media, Zopal, TV2, Top Tone BG, LGC or Ring TV conflicts
with any provision of this Agreement, this Agreement shall prevail.



20.3
The Parties shall, when necessary, exercise their Voting Rights and any other
rights and powers they have to amend, waive or suspend any conflicting provision
in the foundation act, by-laws, memorandum or articles of association of Top
Tone Media, Zopal, TV2, Top Tone BG, LGC or Ring TV to the extent necessary to
permit the TV2 Group Business or the LGC Group Business to be administered as
provided in this Agreement.


 
21
Confidentiality


 
21.1
No Party shall divulge or communicate to any person (other than those of its
shareholders, directors, employees and professional advisers whose province it
is to know the same) or use or exploit for any reason whatsoever this Agreement
or the matters contemplated hereby or the information disclosed by either Party
to the other Party, and shall use its reasonable endeavours to prevent its
employees from so acting.



21.2
Notwithstanding the provisions of Clause 21.1, any Party may make an
announcement or disclosure concerning this Agreement:



 
(a)
if required by law or any requirement of any securities exchange or regulatory
or governmental body to which that Party is subject, wherever situated, whether
or not the requirement has the force of law, or



 
(b)
to a Party's or its Affiliates' directors, officers, employees, professional
advisers, counsel, rating agencies, and lenders or other providers of funds (a)
who are directly concerned with this Agreement or any related arrangements or
transactions, (b) whose knowledge of such information is reasonably necessary;
and (c) who by its position or otherwise is under a duty to observe
confidentiality in dealing with this Agreement and such related arrangements or
otherwise must comply with the provisions of this Agreement in respect of
confidentiality.



21.3
The restrictions contained in this Clause 21 shall continue to apply for a
period of three (3) years following the expiration or termination of this
Agreement.


 
22
Notices



22.1
Any notice or other communication to be given under this Agreement shall be in
writing, in the English language, and shall be deemed to have been duly given to
a Party:



 
(a)
on receipt, when delivered personally;



 
(b)
on the next following Business Day following being transmitted by facsimile with
suitable proof of transmission; or


 
28

--------------------------------------------------------------------------------

 

 
(c)
three Business Days following being sent by an international courier service.



22.2
For purposes of this Clause, the authorized address and facsimile details of the
Parties shall be as follows:



if to CME ME:


Dam 5B
Royal Dam Center
2nd Floor
JS 1012 Amsterdam


The Netherlands


Attn: Managing Director


Tel.: + 31 20 626 8867
Fax: + 31 20 423 1404


with a copy to:


Central European Media Enterprises

81 Aldwych

London WC2B 4HN

United Kingdom


Attn: General Counsel


Tel.: + 44 207 430 5430

Fax: + 44 207 430 5403


if to Top Tone Holdings:


OCRA (Isle of Man) Limited
Grosvenor Court
Tower Street
Ramsey
Isle of Man IM8 1JA
British Isles


Attn: Mr. Richard Dixon


Tel.: +44 1624 811000

Fax: +44 1624 811001


with a copy to:


Mrs. Rossitsa Filipova
20, Fr. Joliot Curie Str.
1113 Sofia
Bulgaria

 
29

--------------------------------------------------------------------------------

 

Tel.: + 359 2 963 0077

Fax: + 359 2 963 0077


if to Equip:


OCRA (Isle of Man) Limited
Grosvenor Court
Tower Street
Ramsey
Isle of Man IM8 1JA
British Isles


Attn: Mr. Richard Dixon


Tel.: +44 1624 811000

Fax: +44 1624 811001


with a copy to:


Mrs. Rossitsa Filipova
20, Fr. Joliot Curie Str.
1113 Sofia
Bulgaria


Tel.: + 359 2 963 0077

Fax: + 359 2 963 0077


or such other address as such Party may notify to the other in writing from time
to time in accordance with the requirements of this Section, such notice to be
effective five Business Days after the date of such notice or following such
longer period as may be set out in such notice.


22.3
Any notice given under this Agreement outside Working Hours of the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of Working Hours in such place.


 
23
Entire Agreement



23.1
This Agreement constitutes the whole agreement between the Parties and
supersedes any arrangements, understanding or previous agreement between them
relating to the subject matter to which it relates.



23.2
Each Party acknowledges that in entering into this Agreement, it does not rely
on, and shall have no remedy in respect of, any statement, representation,
assurance or warranty of any person other than as expressly set out in this
Agreement.



23.3
Nothing in this Clause 23 operates to limit or exclude any liability for fraud.


 
30

--------------------------------------------------------------------------------

 

24
Third Party Rights



No person who is not a Party to this Agreement shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce a term of this
Agreement.

 
25
Amendments



This Agreement may be amended or modified only if in writing (including a
written document evidenced by a facsimile transmission) and signed by each of
the Parties.

 
26
Waiver



26.1
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.



26.2
None of the terms of this Agreement may be waived except by an instrument in
writing duly executed by the waiving Party.


 
27
Costs and Expenses



Except as specified herein, each Party shall be liable for its own costs and
expenses in relation to the negotiation, preparation, execution and carrying
into effect of this Agreement.

 
28
Assignment



The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted
assigns.  No Party may assign its rights (or, for the avoidance of doubt, its
obligations) under this Agreement without the express written consent of the
other Party, which shall not be unreasonably withheld or delayed.

 
29
No Partnership



This Agreement does not create or imply any partnership between the Parties and
there is no relationship of principal and agent between them.

 
30
Severability



If any provision of this Agreement (or of any document referred to herein) is
held to be illegal, invalid or unenforceable in whole or in part, the legality,
validity and enforceability of the remaining provisions of this Agreement (or
such other document) shall not in any way be affected or impaired thereby.  If
any provision or part of this Agreement (or any document referred to herein) is
held to be illegal, invalid or unenforceable, then the Parties shall use
reasonable endeavours to the fullest extent permitted by law to amend the terms
of this Agreement (or such other document) to give effect to the transactions
contemplated hereby, and if any invalid, unenforceable or illegal provision
would be valid, enforceable or legal if some part of it were deleted or
modified, the provision shall apply with whatever modification is necessary to
give effect to the commercial intention of the Parties.

 
31

--------------------------------------------------------------------------------

 

31
Further Assurance



Each of the Parties shall, at the request of any other Party, do or, so far as
each is able procure, the doing of all such acts and/or execute or procure the
execution of all such documents in a form satisfactory to such other Party
concerned as they may reasonably consider necessary for giving full effect to
this Agreement and securing to such other Party the full benefit of the rights,
powers and remedies conferred upon them in this Agreement.

 
32
Counterparts



This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document, provided that each Party executes at least one counterpart.

 
33
Governing Law and Jurisdiction



This Agreement shall be governed by and construed in accordance with the laws of
England.

 
34
Dispute Resolution


 
34.1
Any disputes, claims or controversy arising out of or related to this Agreement,
including any question as to its formation, validity, interpretation or
termination, which cannot be resolved by negotiations between the Parties shall
be settled by arbitration on an ad hoc basis in accordance with the Rules of the
London Court of International Arbitration, which are deemed to be incorporated
by reference into this Clause 34, except to the extent modified by this Clause
34.  The tribunal shall consist of three arbitrators. CME ME shall nominate one
arbitrator, the Top Tone Parties shall jointly nominate one arbitrator and the
third arbitrator shall be appointed by the two arbitrators nominated by the
Parties.  Any Party shall have the right to initiate the proceedings.



34.2
The seat of the arbitration shall be London, England.  The language of the
arbitration shall be English, except that any party to the arbitration may
submit testimony or documentary evidence in Bulgarian, whereupon it shall also
furnish a certified translation or interpretation of any such evidence into
English.



34.3
If any dispute arising out of or relating to this Agreement (hereinafter
referred to as a "Related Dispute") raises issues which are substantially the
same as or connected with issues raised in another dispute which has already
been referred to arbitration under this Agreement or another Transaction
Document (an "Existing Dispute"), the tribunal appointed or to be appointed in
respect of any such Existing Dispute shall also be appointed as the tribunal in
respect of any such Related Dispute.  Where, pursuant to the foregoing
provisions, the same tribunal has been appointed in relation to two or more
disputes, the tribunal may, with the agreement of all the parties concerned or
upon the application of one of the parties, being a party to each of the
disputes, order that the whole or part of the matters at issue shall be heard
together upon such terms or conditions as the tribunal thinks fit.  The tribunal
shall have power to make such directions and any interim or partial award as it
considers just and desirable.


 
32

--------------------------------------------------------------------------------

 

34.4
The Parties agree that money damages would not be a sufficient remedy for any
breach of this Agreement by Top Tone Holdings and/or Equip and that in addition
to all other remedies, CME shall be entitled to specific performance and to
injunctive or other equitable relief as remedies for any such breach or
threatened breach of this Agreement by Top Tone Holdings and/or Equip without
proof of actual damages.  The Parties agree not to oppose the granting of such
relief, and to waive, and to use their best efforts to cause any Affiliate to
waive, any requirement for the securing or posting of any bond in connection
with such remedy.


 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as a deed on
the date first written above.


EXECUTED and DELIVERED as a DEED
 
by
 
CME MEDIA ENTERPRISES B.V.


acting by Pan-Invest B.V, represented by Peter Booster
 
/s/ Peter Booster
in the presence of:
             
/s/ Emilie de Waard
   
Signature of Witness

 
Name of Witness: Emilie de Waard
Occupation of Witness: Secretary
Address of Witness:
 
Charles Mingussingel 26
   
3069 XB Rotterdam
   
The Netherlands

 
 
and A.N.G. van Spaendonck
 
/s/ Alphons van Spaendonck
in the presence of:
       
/s/ Nancy van Veen
   
Signature of Witness

 
 
Name of Witness: Nancy van Veen
Occupation of Witness: Secretary
Address of Witness:
 
Laan der Zeven Linden 42
   
2645 GS Delfgauw
   
The Netherlands



 
EXECUTED and DELIVERED as a DEED by
VLADIMIR KRASTEV BROUSSARSKI
 
/s/ Vladimir Broussarski

 
 
acting as attorney for
 
TOP TONE MEDIA HOLDINGS LIMITED
 
under a power of attorney dated 10th July 2008
in the presence of:



   
/s/ Milena Ivanova
   
Signature of Witness


 
34

--------------------------------------------------------------------------------

 

Name of Witness: Milena Tsvetanova Ivanova
Occupation of Witness: Attorney at Law
Address of Witness:
 
5th floor, Office 510
   
20 Frederic Joliot Qurrie
   
1113 Sofia, Izgrev
   
Bulgaria

 


 
EXECUTED and DELIVERED as a DEED by
ROSSITSA PENCHEVA FILIPOVA
 
/s/ Rossitsa Filipova

 
acting as attorney for
 
TOP TONE MEDIA HOLDINGS LIMITED
 
under a power of attorney dated 10th July 2008
in the presence of:
 



   
/s/ Milena Ivanova
   
Signature of Witness

Name of Witness: Milena Tsvetanova Ivanova
Occupation of Witness: Attorney at Law
Address of Witness:
 
5th floor, Office 510
   
20 Frederic Joliot Qurrie
   
1113 Sofia, Izgrev
   
Bulgaria

 


 
EXECUTED and DELIVERED as a DEED by
ROSITA PENCHEVA FILIPOVA
 
/s/ Rossitsa Filipova

 
acting as attorney for
 
EQUIP LIMITED
 
under a power of attorney dated 28th July 2008
in the presence of:
 



   
/s/ Milena Ivanova
   
Signature of Witness

Name of Witness: Milena Tsvetanova Ivanova
Occupation of Witness: Attorney at Law
Address of Witness:
 
5th floor, Office 510
   
20 Frederic Joliot Qurrie
   
1113 Sofia, Izgrev
   
Bulgaria

 
 
35 

--------------------------------------------------------------------------------